Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 4-15, 17, 19-27, 30-39, 45-52, 54-55, 58, and 60 are cancelled.  Claims 1, 3, 16, 18, 28, 29, 40-44, 53, 56, 57, 59, and 61-72 are pending.

Priority
This application is a 371 of PCT/IB2019/054744 06/06/2019. 
Acknowledgment is made of applicant's claim for foreign priority based on application EP 18382402.8 06/06/2018.

Election/Restrictions
Applicant’s election without traverse of Group III (claims 56, 57, 59, and 61) drawn to the composition in the reply filed on 5/25/22 is acknowledged.
Claims 1, 3, 16, 18, 28, 29, 40-44, 53, and 62-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 56, 57, 59, and 61 are examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 56 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanis et al. (Tanis et al., Synthesis and Biological Activity of Metabolites of the Antidiabetic, Antihyperglycemic Agent Pioglitazone, J. Med. Chem. 1996, 39, 5053-5063; of record).
Tanis et al. discloses the treatment of mice with compound 7 (i.e. the instantly claimed compound; see, for example, the abstract, the experimental, and the whole document).  Tanis et al. clarifies that the compounds were administered in food (i.e. orally in a solid form (see, for example, Results and Discussion on pg. 5056) to provide Antihyperglycemic activity (i.e. in an effective amount).  Thus, Tanis et al. anticipates the instant composition.
With respect to the limitations drawn to “wherein the effective amount provides the following upon administration once per day to a human patient in need thereof …”, this appears to be drawn to the intended use of the composition, and/or to resultant effects of the composition post administration.  The instant claims are drawn to a composition, so the uses and effects are only considered inasmuch as they materially modify the claimed composition.  In the instant case, the claimed limitations are related to resultant effects/transformations of the claimed compound that take place after administration and would result from any administration of said compound.  The cited prior art clearly indicates that the administration therein results in efficacy, so it is presumed to be sufficient meet the instant limitations.
“Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 57 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Tanis et al. (Tanis et al., Synthesis and Biological Activity of Metabolites of the Antidiabetic, Antihyperglycemic Agent Pioglitazone, J. Med. Chem. 1996, 39, 5053-5063) as applied to claims 56 and 59 above, and further in view of De Zegher et al. (WO 2006/125285 A1; of record).
The instant claims are generally drawn to a composition comprising an oral dosage form of about 10-500 mg (related to claim 57) of 5-[[4-[2-[5-acetylpyridin-2-yl]ethoxy]phenyl]methyl ]-1,3-thiazolidine-2,4-dione wherein the oral dosage form is a solution or a suspension (related to claim 61).
Tanis et al. discloses as above, and further discloses that the effective dose used therein was 100 mg/kg in a mouse (see, for example, the Results and Discussion and the Experimental Section).  The Examiner calculates that 100 mg/kg in a mouse would be about 458 mg in a 55 kg adult human.
Tanis et al. does not specifically disclose the instantly claimed dose range of 10-500 mg, or the solution or suspension format.
De Zegher et al. discloses the use of insulin-sensitizing agents (see, for example, the title, the abstract, and the whole document) including thiazolidinediones (i.e. glitazones; see, for example, throughout the document).  Among the preferred thiazolidinediones is 5-[[4-[2-(5-acetyl-2-pyridinyl)ethoxy]phenyl]methyl]-2,4-thiazolidinedione (i.e. the instant compound; see, for example, claim 9), thus showing the prior art recognized that the instant compound was of interest for use in the treatment of humans.
De Zegher et al. teaches that the dosages can be determined by one of skill (see, for example, pg. 42 lines 11-16), that the doses can be preferably be administered orally as a solid or liquid, and that the liquid can be a solution or suspension (see, for example, pg. 42 lines 1-17 and the whole document.
It would have been obvious to make the instant composition because the prior art discloses and teaches all of the instant elements.
One of ordinary skill would have been motivated to make a composition of 10-500 mg of the instant compound because the prior art teaches that said compound was functionally useful, was of interest in the treatment of humans, and further teaches that an effective equivalent dose is 458 mg.  Based on the prior art, one of ordinary skill would have made a composition of the instantly claimed compound, including within 10-500 mg, and would have done so with a reasonable expectation of success.
One of ordinary skill would have been motivated to make the composition as an oral solution or a suspension because the prior art teaches that the instant compound can be effectively be administered orally, that oral administration is a preferred mode of administration in general, and further teaches that oral suspension and solutions were known and used.  One of ordinary skill would have administered the instantly claimed compound as an oral solution or suspension, and would have done so with a reasonable expectation of success.

Conclusion
Claims 2, 4-15, 17, 19-27, 30-39, 45-52, 54-55, 58, and 60 are cancelled.  Claims 1, 3, 16, 18, 28, 29, 40-44, 53, and 62-72 are withdrawn.  Claims 56, 57, 59, and 61 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627